 In the Matter of AMERICAN ENKA CORPORATIONandTEXTILE WORKERSUNION No. 22129, AMERICAN FEDERATION OF LABORCase No. R-0152SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 08, 1941On December-10, 1940, the National Labor Relations Board, hereincalled the Board, issued a decision and Direction of Election inthe above-entitled proceeding.,Pursuant to the Direction of Elec-tion, an election by secret ballot was' conducted on December 21 and23, 1940, under the direction and supervision of the Regional Di-rector for the Fifth Region (Baltimore, Maryland).On December31, 1940, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties hisElection Report.As to the balloting and its results, the RegionalDirector reported as follows :Total Number of Eligible Voters-------------------------2, 431 ,Total Number of Ballots Cast---------------------------2, 289Total Number of Votes for Textile Workers Union No. 22129(A. F. of L) ------------------------------------------1,545Total Number of Votes against Textile Workers Union No.22129 (A. F. of L.) ------------------------------------744TotalNumber of Blank Ballots-------------------------15Total Number of Void Ballots----------------------------0Total Number of Challenged Votes-----------------------0On January 6, 1941, American Enka Corporation,- Enka, NorthCarolina, herein called the Company, filed with the Regional Direc-tor Objections To Conduct of Ballot and Election Report.On Janu-ary 14, 1941, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partieshis Report on Objections.128 N. L.R B 423.29 N. L. R. B., No. 40.259413602-42-vol. 29-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Objections of the Company and theRegional Director's report thereon.We find that the Objectionsraise no substantial or material issues with respect to the conduct ofthe ballot or the Election Report.The Objections are hereby over-.ruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,49 Stat. 449,and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIEDthat TextileWorkers Union No. 22129,American Federation of Labor, has been designated and selected bya majority of all hourly paid employees of American Enka Corpora-tion, Enka, North Carolina, iii the chemical, spool and pot spinning,vacuum wash and cake bleach, twisting, reeling, bleach, waste bleach,,kein drying and spool cleaning, coning and spool winding, sortingand skein packing, cone inspection and packing,spinnerette,sewingand filter candle, pump testing, textile laboratory, pilot plant,salvage,shipping,work shops,electricians, carpenters,painters- and builders,glass blowers,instrument makers, spool lacquering,yard, power andair conditioning,village, cafeteria and cloak rooms,and storehousedepartments,including one salaried janitor, but excluding clericaland supervisory employees, such as' foreman, leading men and assist-ant foreman,inspectors,red bands and green bands, checker bandsand timekeepers,and excluding all salaried employees such as officeworkers,-plant protection employees, chemists, engineers,technicalemployees,and police or watchmen,as their representative for thepurposes of collective bargaining,and that, pursuant to Section 9(a) of the Act, Textile Workers Union No. 22129, American Federa-tion of Labor, is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment,and other conditions of employment.CHAIRMAN HARRY A. MILLIS took no part inthe,-considerationofthe above Supplemental Decision and Certification of Representa-tives.